EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a first holding member configured to hold the vibrator; a second holding member configured to hold the first holding member; and a third holding member configured to hold the second holding member, wherein the vibrator and the friction member are configured to move relative to each other, and wherein one side of the second holding member is configured to connect to the first holding member or the third holding member at a position where the second holding member overlaps the rectangular shape portion in a direction of the relative movement, and another side of the second holding member is configured to connect to the first holding member or the third holding member at a position where the second holding member overlaps the rectangular shape portion in a direction perpendicular to the direction of the relative movement.
Claims 3-9 depend on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 2 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a first holding member configured to hold the vibrator; a second holding member configured to hold the first holding member; and a third holding member configured to hold the second holding member, wherein the vibrator and the friction member are configured to move relative to each other, and wherein the third holding member is configured to connect to the second holding member on one side in a direction perpendicular to a direction of the relative movement, and on another side, to connect to a member to be driven. 
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving device comprising, inter alia, a first holding member configured to hold the vibrator; a second holding member configured to hold the first holding member; and a third holding member configured to hold the second holding member, wherein the vibrator and the friction member are configured to move relative to each other, wherein the driving device includes a driven member to be driven by a vibration wave motor in which one side of the second holding member is configured to connect to the first holding member or the third holding member at a position where the second holding member overlaps the rectangular shape portion in a direction of the relative movement, and another side of the second holding member is configured to connect to the first holding member or the third holding member at a position where the second holding member overlaps the rectangular shape portion in a direction perpendicular to the direction of the relative movement, wherein the driven member is guided in substantially a same direction as the direction of the relative movement, and wherein the third holding member is configured to connect to the second holding member on one side in the direction perpendicular to the direction of the relative movement, and on another side, to connect to the driven member. 
Claims 11-12 depend on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima (U.S. Patent No. 8760036) discloses a vibration wave driving apparatus includes a vibrator for driving a driven body and a member for supporting the vibrator.
Oikawa et al. (U.S. Pre-Grant Publication No. 20190393807) discloses a vibration wave motor including: a vibrator; a friction member having a sliding surface; a guide member; a flexible substrate; and a fixing member configured to fix the friction member, the guide member, and the flexible substrate, wherein the vibrator and the friction member move relative to each other in a second direction.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837